     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROLYN B. CHEN, CSBN 256628
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8956
 7          Facsimile: (415) 744-0134
            E-Mail: Carolyn.Chen@ssa.gov
 8   Attorneys for Defendant
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                     SACRAMENTO DIVISION

12
                                                     )       Case No.: 2:17-cv-02465-AC
13   DENISE ANN HENSCHEL,                            )
                                                     )
14                  Plaintiff,                       )       STIPULATION AND PROPOSED ORDER
                                                     )       FOR AN EXTENSION OF TIME OF 60
15          vs.                                      )       DAYS FOR DEFENDANT’S RESPONSE TO
     NANCY A. BERRYHILL,                             )       PLAINTIFF’S MOTION FOR SUMMARY
16   Acting Commissioner of Social Security,         )       JUDGMENT
                                                     )
17                                                   )
                    Defendant.                       )
18                                                   )
19
20          IT IS HEREBY STIPULATED, by and between the parties, through their respective

21   counsel of record, that Defendant shall have an extension of time of 60 additional days to

22   respond to Plaintiff’s motion for summary judgment. The current due date is November 14,

23   2018. The new due date will be January 14, 2019.

24          This is Defendant’s first request for an extension of time and this is the second request for

25   an extension of time in this case overall. There is good cause for this request. Since the filing of

26   Plaintiff’s motion for summary judgment, Defendant’s counsel has been addressing her full

27   workload of district court cases and other cases including other cases that were previously

28   extended. In addition, new matters that were not previously anticipated and could not be



                                                         1
 1   assigned to another attorney, including a hearing with about a week’s notice in advance, created
 2   some crowding of the briefing schedule.
 3          Moreover, in the past week, Defendant’s counsel has been and is still experiencing and
 4   trying to recover from sickness from a cold/virus that inhibited her ability to work and that
 5   according to her doctor, may still take up to another week for the symptoms to more fully
 6   subside. Moreover, in the next two weeks, Defendant’s counsel has other matters that cannot be
 7   shifted or assigned to another attorney. In addition, Defendant’s counsel continues to have a full
 8   workload for the next month that will likely need to be shifted as well due to her current
 9   circumstances.
10          Thus, Defendant is respectfully requesting additional time up to and including January
11   14, 2019, to fully review the record and research the issues presented by Plaintiff’s motion for
12   summary judgment. This request is made in good faith with no intention to unduly delay the
13   proceedings.
14                                                 Respectfully submitted,
15
     Date: November 13, 2018
16                                                 s/ Robert Weems by C.Chen*
                                                   (As authorized by email on 11/9/2018)
17                                                 ROBERT WEEMS
                                                   Attorneys for Plaintiff
18
19   Date: November 13, 2018                      MCGREGOR W. SCOTT
                                                  United States Attorney
20
21                                                 By s/ Carolyn B. Chen
                                                   CAROLYN B. CHEN
22                                                 Special Assistant U. S. Attorney
23                                                 Attorneys for Defendant
24
                                           ORDER
25
     APPROVED AND SO ORDERED:
26
27
     DATED: November 13, 2018
28


                                                      2
